Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 9, “the claw” lacks positive antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 8,099,869) in view of Finck (US 2008/0012349) and Busskohl (US 4,958,395).
Hess discloses the invention substantially as claimed including an adjustable windshield removing tool comprising:
a body having a handle (e.g., at 24) and a docking sleeve (e.g., at 24),
a winch having a spool (e.g., 28);
a motor (e.g., 25) housed within the body, wherein the spool of the winch is actuated by the motor;
a plurality of interchangeable tool heads (e.g., 32) interchangeably attachable (e.g., column 5, lines 38-39);
a cutting wire (e.g., 18) wound about the spool.
Hess fails to explicitly teach an extension arm having a proximal end removably attached to the docking sleeve of the body and a distal end having a female connector wherein the plurality of interchangeable too heads are attachable to the female connector at the distal end of the extension arm, a pulley near the claw wherein the cutting wire is guided by the pulley.  Finck teaches a device for cutting out a vehicle glazing panel using a cutting wire including a pulley (e.g., 6, 7) for guiding the cutting wire.  Furthermore, Busskohl teaches a cutting tool kit including an extension arm (e.g., 10, 11) with a female connector (e.g., at 36) for connecting a plurality of tools (e.g., 13, 4, 5, 8, 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a pulley as taught by Finck in order to better guide the cutting wire and further to incorporate the teachings of Busskohl in order to provide an extension with a female connector on Hess to facilitate replacement of the support to adapt different vehicle interiors.
Allowable Subject Matter
Claims 1-8 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724